 A. REBELLOEXCAVATING CONTRACTORS329A. Rebello Excavating Contractors and. Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca Local 526,a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Petitioner.Case 1-RC-13299July 21, 1975DECISION, ORDER, AND DIRECTION OFTHIRD ELECTIONBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND KENNEDYPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Regional Director for Region 1 of theNational Labor Relations Board on June 15, 1974,an electionby secret ballot was conducted in theabove-entitled proceeding on June 28, 1974, underthe direction and supervision of said Regional Direc-tor.Thereafter, Petitioner filed objections, a hearingwas held thereon, and the Board adopted the Hear-ing Officer's recommendations that the election beset aside and a second election directed.On December 5, 1974, a second election was con-ducted. The tally of ballots indicated that there wereapproximately four eligible voters and that three castvotes for the Petitioner and one cast a vote againstthe Petitioner.The Employer filed timely objections to conductaffecting the results of the second election. On Janu-ary 14, 1975, the Regional Director issued his Reporton Objections to the second election, in which herecommended,inter alia,that a hearing be held onEmployer's Objection 1, whichallegesthat "TheUnion threatened the employees with loss of theirunion cards in the event that they voted against theUnion." Thereafter, on February 4 and 7, 1975, ahearing was conducted and on February 25, 1975,theHearing Officer issued his report. The HearingOfficer found no merit to Employer's Objection Iand recommended that it be overruled and Petitionerbe certified as the bargaining representative. There-after, the Employer and the Petitioner filed timelyexceptions and briefs to the Hearing Officer's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees within the mean-ing of Section 9(c)(1) and Section 2(6) and (7) of theAct.4.The following employees of the Employer con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act:All truckdrivers employed by the Employer atitsWestport,Massachusetts, location, but ex-cluding all office clerical employees, profession-al employees, guards, and supervisors as definedin the Act.5.The Board has reviewed the rulings made bythe Hearing Officer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theHearing Officer's report, the exceptions and briefs,and the entire record in this case. We agree with theEmployer that Shop Steward Souza's remark, dis-cussed below, interfered with the second election andrequires that a third election be conducted.The Employer operates a trucking business withtrucks that are leased out with drivers. During thepreelection period, the Employer had three drivers,'two of whom-Dennis Thibodeau and Manuel Cos-ta-were on lease to Assonet Sand and Gravel Co.Assonet is a union operation. Thibodeau is a memberin good standing of Teamsters Local 59 of New Bed-ford,Massachusetts, and Costa is a member in goodstanding of the Petitioner. James H. Couturier, thethird active driver, is also a member in good standingof the Petitioner, but was assigned to drive elsewhere.On or about November 18, while Thibodeau wason lease to Assonet, he had a brief conversation withAntone (Chico) Souza, Petitioner's shop steward atAssonet. According to Thibodeau, whose testimonywas credited by the Hearing Officer, Souza referredto the scheduled December 5 second election andtold him: "You guys can do what you want but .. .you may have a good chance to lose the books if youvote against the Union." The "books" that Souza re-ferred to are the union books or cards that memberscarry which indicate that they are members of theTeamsters Union.This was the only conversation that Shop StewardSouza had with Thibodeau about the coming elec-tion. Souza did not talk to Costa or Couturier aboutit.However, Thibodeau told Costa and Couturierabout his conversation with Souza. Couturier told1A fourth driver,who had been laid off or terminated,also voted in theelection without challenge. 330DECISIONSOF NATIONAL LABOR RELATIONS BOARDThibodeauthathe (Couturier)was unconcernedaboutit.Later,there was a conversation about whatSouza had toldThibodeaubetween the Employer'sowner(Rebello),Thibodeau,and Couturier.Rebelloand Couturier tried to convinceThibodeauthat whatSouzahad told Thibodeaucould not happen.The recordshows that union membership providesa driverwith access to union jobs and the union hall.Althoughthe Employer has no bargaining relation-ship with the Petitioner,the union membership of itsemployees enables themto be employed by the Em-ployer in leasing arrangements with a union compa-ny such as Assonet.Shop Steward Souza's primefunction at Assonet is to check drivers coming intoAssonet's"barn" for their union cards.If they do nothave cards, he reports them to the proper union offi-cials in an effort to get them to join the Union. BothThibodeau and Costatestified,without contradic-tion,that the loss of their union cards would work ahardship on themin that they wouldlose access tounion jobs and to the use of the union hall to securenew jobs.Consequently, theytestified,they were ser-iously concerned,apprehensive,and fearful for theloss of their jobs.The Hearing Officer found,however,that al-though Souze-a responsible union official-toldThibodeau that he "could"losehis union book(card)if hevotedagainst the union in the election,and that it was reasonablefor Thibodeauto placereliance on Souza's apparentauthorityto speak oninternal union matters,there was no showing that thestatement involvedanythingother than notice of apotential internalunion disciplinaryaction not jeop-ardizing the employees'employment status.We agree with the Hearing Officer's findings thatSouza made the statement attributedto him by Thi-bodeau and that Souza was a responsible representa-tive and agent of the Petitioner.However,we dis-agreewith the Hearing Officer's conclusion thatthere is no showing that the statement involves any-thing other than notice of a potential internal uniondisciplinary action, whichdid notthreaten the em-ployees' employment status.As noted above,the employees testified withoutcontradiction that the loss of their union cards wouldwork a hardship on them in that they would loseaccess to union jobs and to the use of the union hallto secure new jobs.Indeed,Souza himself admittedthat "If the fellow doesn't have a union card,he can'twork in the yard."He went on to further testify that,although he personally has not thrown anybody off,"the union[has] had to."He also testified that hetold a National Labor Relations Board investigatorthat drivers of leased trucks have to have union cardsor else,"Well, I give them what I usually do, I givethem a week to open up a books [sic]and if theydon't they don't come back."O'Donald,the Union's business agent,also admit-ted that when Souza calls him about a driver withouta union card either he or the secretary-treasurermakes a decision as to what to do about the driver. Ifeither one decides to bar the driver,then usually thebusiness agent goes to the plant or yard,bars thecardless driver,and directs Souza to follow throughwith his instructions.Based upon the foregoing,we conclude that thewithdrawal of the employees'books clearly couldhave an adverse impact on their employment statusand that the employees'fears in this regard were rea-sonable.We therefore find that Souza's statement toThibodeau reasonably tended to coerce and threatenthe employees in the exercise of their organizationalrights not to vote for the Union and interfered withthe conduct of the election.'We shall therefore set aside the election and directthat a third election be held.ORDERIt is hereby ordered that the election in this caseconducted on December5, 1974,be, and it hereby is,set aside.[Direction of Third Election andExcelsiorfoot-note omitted from publication.]2Vickers Incorporated,a Divisionof the SperryRandCorporation,152NLRB793, 795 (1965).